UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8219


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL A. LEE,

                Defendant – Appellant.



                             No. 10-6031


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL A. LEE,

                Defendant – Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:94-cr-00096-FPS-JES-1)


Submitted:   June 15, 2010                 Decided:   June 30, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se.      John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Paul A. Lee appeals the

district        court’s     orders      denying    his:     petition      for

reconsideration to unseal pre-indictment First Amendment issues;

motion     to    file     second     supplement;   motion    to    re-file[]

defendant’s original sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2006); motion for Rule 55(a) default judgment; motion for an

order granting his § 3582(c)(2) motion; amended motion for Rule

55(a) default judgment; motion to re-file a second motion for

reconsideration; and motion to re-file his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.          We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.           United States v. Lee, No. 5:94-

cr-00096-FPS-JES-1 (N.D. W. Va. Dec. 8, 9 & 30, 2009).                     We

dispense    with    oral    argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                        3